Citation Nr: 0824672	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease at C4-7 with osteophytes post operative fusion, 
currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in September 2006, and a substantive 
appeal was received in September 2006.   

The Board notes that the April 2006 rating decision granted 
the veteran a 100 percent rating based on surgical or other 
treatment necessitating convalescence effective December 1, 
2005 (the date of receipt of the claim).  The veteran's 60 
percent rating for degenerative disc disease at C5-6 with 
osteophytes was continued effective June 1, 2006.  


FINDING OF FACT

The veteran's service-connected degenerative disc disease at 
C4-7 with osteophytes post operative fusion is not manifested 
by unfavorable ankylosis of the entire spine.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 60 percent for the veteran's service-connected 
degenerative disc disease at C4-7 with osteophytes post 
operative fusion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5235 to 5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated February 2006.                                                                       

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disability and the effect of that worsening on employment 
and daily life.  In fact, the private treatment report that 
the veteran submitted includes assessments of functional 
capacity.  

Moreover, the veteran in this case has been represented in 
the appeal by the Texas Veterans Commission, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives, acting as the 
veteran's agent, understood the particulars of what is 
necessary for a higher rating to the veteran during the 
appeal process which has been ongoing since December 2005.  
The Board finds that there was actual knowledge of the 
elements outlined in Vazquez and that no useful purpose would 
be served by remanding the issue to the RO to furnish notice 
as to elements of the claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
provided the veteran with a March 2006 correspondence that 
fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in March 2006 and October 2007, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease 
at C4-7 with osteophytes post operative fusion warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When service connection was granted in March 1983, the 
veteran's degenerative disc disease C5-C6 was rated under 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003 
degenerative arthritis established by X-ray findings was 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

A rating of 30 percent was warranted for severe limitation of 
motion; a 20 percent rating was warranted for moderate 
limitation of motion; and a rating of 10 percent was 
warranted for slight limitation of motion.  38 C.F.R. § 
4.71a, Code 5290.

The RO subsequently increased the veteran's rating to 60 
percent by way of its May 2002 rating decision which applied 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Under this Code, a 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  The 60 percent rating represented the maximum 
allowable rating under this Code.  
  
Prior to the veteran filing his December 2005 claim, the 
regulations pertaining to the evaluation of spinal 
disabilities were amended.  See 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  The current 
General Rating Formula for Diseases and Injuries holds that 
for diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

A 60 percent disability rating remains the highest available 
rating for intervertebral disk syndrome based on 
incapacitating episodes.  Under Diagnostic Code 5243, a 60 
percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the past 12 months.  A 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran submitted a work restriction from Dr. J.C.M. 
which states that the veteran is unable to work until 
approximately June 1, 2006.  As noted above, the veteran has 
already been rated at 100 percent disabled until that date.   

The veteran also submitted a private treatment report from 
Advanced Microsurgery of the Spine, P.A.  The report reflects 
that the veteran's range of motion was tested on September 
16, 2006.  He achieved 19 degrees of cervical flexion; 17 
degrees of cervical extension; 15 degrees of left lateral 
flexion; 16 degrees of right lateral flexion; and 16 degrees 
of rotation bilaterally.  He reported more stiffness during 
cervical flexion than extension.  He also reported stiffness 
with bilateral cervical rotation.  The examiner performed a 
battery of tests on the veteran in order to determine the 
veteran's functional capacity.  These tests included lifting 
capacity, strength testing, grip strength testing, pinch 
strength testing, and range of motion of the veteran's 
extremities.  The examiner found that the veteran would be 
unable to tolerate the regular duties of a Mail Processing 
Equipment Mechanic with the U.S. Postal Service (where he has 
worked for 45 years); but that he demonstrated the ability to 
tolerate a 40 hour work week at a sedentary level.   

The veteran underwent a VA examination in October 2007.  He 
complained of neck pains everyday (but not constant).  The 
pains are usually sharp and average a 5 (but no higher) on a 
scale of 1-10.  The pains radiate down the entire spine (but 
not daily).  Pain is exacerbated with increased walking or 
turning in either direction.  Pain also radiates to the 
veteran's right shoulder, lateral side of the right arm, and 
fourth and fifth fingers (and half of the third finger) on 
the right arm.  He complained of numbness in the right elbow 
and right forearm.  He acknowledged that he had two ulnar 
surgeries release right and left arms.  He also had two 
bilateral carpal tunnel syndrome release surgeries and 
bilateral rotator cuff surgery.  He did not use any braces of 
assistive devices.  There was no additional limitation with 
flare-ups.  He had zero incapacitating episodes in the past 
year.  He denied urinary or fecal incontinency.  He reported 
that he occasionally uses a TENS unit for his neck.  He also 
reported that he takes Motrin as needed.  He is employed by 
the U.S. Postal service; but is currently on light duty 
(which does not bother his neck or arms).  The disability 
only interferes with over activity and with increased 
walking.  The examiner noted that March 2006 x-rays showed 
anterior fixation at C4 and C5, and solid healed fusion in C5 
through C7.  

Upon examination, the cervical spine showed normal curvature, 
nontender on palpation, and no deformities.  He had cervical 
flexion of 0 to 25 degrees with pain in the entire cervical 
spine.  Extension was from 0 to 30 degrees with pain in the 
entire cervical spine.  Lateral flexion was 0 to 25 degrees 
on the right; and 0 to 30 degrees on the left with pain in 
the entire cervical spine.  Lateral rotation was 0 to 65 
degrees on the right; and 0 to 60 degrees on the left with 
pain in the entire cervical spine.  He had 3/5 strength in 
the right arm and 5/5 strength in the left.  There was 
decreased pinprick sensation of the upper right extremity.  
Deep tendon reflexes were 1+ and equal upper extremities.  He 
had decreased handgrip in the right hand.  He had normal 
motor skills; no muscle atrophy; and no muscle spasm.  Active 
range of motion did not produce weakness, fatigue, or 
incoordination.  There was no additional loss of motion with 
repetitive movement.  His gait was normal.  The veteran was 
diagnosed with C4, C5, C6, and C7 cervical spine surgery 
requiring pins and plates for degenerative disc disease with 
osteophytes.      

The Board notes that the veteran was granted a 100 percent 
rating that was effective up until June 1, 2006 (at which 
time his 60 percent rating was continued).  In order to 
warrant a rating in excess of 60 degrees, the veteran's 
disability would have to be manifested by unfavorable 
ankylosis of the entire spine.  There is simply no evidence 
that the veteran's range of motion is so limited. The private 
examination report and the October 2007 VA examination report 
both showed limitation of motion; but neither examination 
(nor the outpatient treatment reports) ever shows unfavorable 
ankylosis of the entire spine.  Although there is some fusion 
of the cervical spine, there is no ankylosis of the entire 
spine as is required for a 100 percent rating under current 
criteria.

Additionally, in regards to DeLuca criteria, the October 2007 
VA examiner opined that the veteran's degenerative disc 
disease does not cause the veteran to suffer from weakness, 
fatigue, or incoordination.  There was no additional loss of 
motion with repetitive movement.  There is no medical 
evidence to show that there is any additional loss of motion 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess 
of 60 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In fact, the evidence suggests that the 
veteran is capable of working a 40 hour week provided it is 
sedentary work.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


